Insert 10.6

STOCK AWARD PROGRAM

FOR NON-EMPLOYEE DIRECTORS

UNDER THE SAFECO LONG-TERM INCENTIVE PLAN OF 1997, AS AMENDED

Adopted by the Safeco Corporation Board of Directors

November 4, 1998

and as Amended and Restated February 7, 2007

The following provisions set forth the terms of the stock award program (the
“Program”) for non-employee directors of Safeco Corporation (“Company”) under
the Safeco Long-Term Incentive Plan of 1997, as amended (the “Plan”). The
following terms are intended to supplement, not alter or change, the provisions
of the Plan, and in the event of any inconsistency between these terms and those
in the Plan, the Plan shall govern. All capitalized terms that are not defined
in this Program shall be as defined in the Plan.

 

1. Eligibility

Each director of the Company who is not an employee of the Company or any
Subsidiary (an “Eligible Director”) shall be eligible to receive annual awards
under the Plan, as described below.

 

2. Annual Award

Commencing with the 2007 annual meeting of the Company’s shareholders, a
restricted stock right (“RSR”) of the Company’s common stock with an economic
value as may be determined by the Company’s Board of Directors, shall
automatically be granted to each Eligible Director in office immediately after
the annual shareholders’ meeting. The number of RSRs granted will be based on
the same methodology and measurement period used to convert the economic value
of the Company employees’ equity grants into RSRs. The terms of the award shall
be set forth in an Award Agreement.

 

3. Restricted Period and Settlement

RSRs granted to Eligible Directors shall be settled upon termination of service
as an Eligible Director as described in Section 4, the director’s period of
service preceding such termination constituting the “Restricted Period.”

 

4. Settlement Upon Termination of Service as an Eligible Director

 

  a. Death or Disability. If an Eligible Director ceases to serve on the
Company’s Board of Directors because of the Eligible Director’s death or a
permanent and total disability within the meaning of Section 22(e)(3) of the
Code, all of the Eligible Director’s RSRs shall be settled in shares of the
Company’s common stock, regardless of how long such RSRs have been held. Such
shares shall be issued to the Eligible Director or the personal representative
of the Eligible Director’s estate, as the case may be, as soon as practical
following the date of death or the date of termination of service due to
determination of disability (the “Disability Termination Date”).

 

  b.

Retirement, Resignation or Other Termination. If an Eligible Director ceases to
be a director of the Company for any reason other than the Eligible Director’s
death or disability, then the



--------------------------------------------------------------------------------

 

Eligible Director’s RSRs, to the extent held through the date of the first
annual shareholders’ meeting following the grant of such RSRs, shall be settled
in shares of the Company’s common stock on that date.

 

5. Non-Transferable

RSRs granted to Eligible Directors shall not be transferable other than by will
or the laws of descent and distribution.

 

6. Deferral of Dividends and RSR Settlement

An Eligible Director may elect to defer the dividends accrued on any or all RSRs
granted to the Eligible Director under this Program and settled RSRs under this
Program as provided in the Safeco Corporation Deferred Compensation Plan for
Directors, as it may be amended from time to time (“DCP”), or any other plan or
arrangement under which settled RSRs or dividends accrued on RSRs are permitted
to be deferred. [Deferral of dividends and RSR settlements are permitted only to
the extent permitted under the American Jobs Creation Act, regulations issued
thereunder, and other applicable law. ]

 

7. Corporate Transactions

In the event of a Change in Control of the Company, all outstanding RSRs shall
be settled by a payment in cash. The fair market value of each share shall be
equal to the greater of (i) the fair market value of a share of the Company’s
common stock as of the date on which a Change in Control occurs, and (ii) the
highest price of a share of Company common stock that is paid or offered to be
paid by any Person or entity in connection with any transaction that constitutes
a Change in Control.

 

8. Other Provisions

Except for certain provisions of the Plan whose application is clearly limited
to employee participants, the provisions of the Plan, as it may be amended from
time to time, shall apply to Awards granted to Eligible Directors under this
Program.